Citation Nr: 0810747	
Decision Date: 04/01/08    Archive Date: 04/14/08

DOCKET NO.  04-20 003	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina



THE ISSUES

1.  Entitlement to an evaluation in excess of 40 percent for 
the service-connected systemic lupus erythematosus (SLE) with 
anemia, thrombocytopenia, polyarthralgias and leucopenia.  

2.  Entitlement to a compensable evaluation for the service-
connected right foot tarsal tunnel syndrome.  

3.  Entitlement to an evaluation in excess of 10 percent for 
the service-connected low back strain.  

4.   Entitlement to an evaluation in excess of 10 percent for 
the service-connected right knee, status post arthroscopy.  
 
5.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities (TDIU).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. H. Nilon, Counsel


INTRODUCTION

The veteran had active military service from May 1977 to 
September 1999.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2003 RO rating decision.  

The veteran testified before the undersigned Veterans Law 
Judge in a videoconference hearing from the RO in September 
2005.  

In November 2005, the Board remanded the appeal to the RO via 
the Appeals Management Center (AMC) in Washington, DC.  

The issue of entitlement to a TDIU rating is addressed in the 
REMAND portion of this document and is being remanded to the 
RO via the Appeals Management Center (AMC), in Washington, 
DC.  VA will advise the veteran when further action is 
required on her part.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issues herein decided has been accomplished.  

2.  The service-connected SLE is shown to be manifested by 
exacerbations lasting a week or more, two or three times per 
year.  

3.  The service-connected right foot tarsal tunnel syndrome 
is shown to be manifested by mild incomplete paralysis of the 
anterior tibial/deep peroneal nerve.  

4.  The service-connected low back strain is shown to be 
manifested by normal range of motion, but with pain.  

5.  The service-connected right knee disability is shown to 
be manifested by normal range of motion with pain, but no 
separately ratable instability of a compensable degree. 



CONCLUSIONS OF LAW

1.  The criteria for the assignment of an evaluation of 60 
percent, but not more, for the service-connected systemic 
lupus erythematosus are met.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 
4.7, 4.40, 4.88b including Diagnostic Code 6350 (2007).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected right foot tarsal tunnel 
syndrome are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002 & Supp. 2007); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.40, 
4.124a including Diagnostic Code 8523 (2007).  

3.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected lumbosacral strain are 
not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 
4.71, 4.71a including Diagnostic Codes 5292, 5293, 5295 
(2000-2004); General Rating Formula for Diseases and Injuries 
of the Spine (as in effect since September 26, 2003).  

4.  The criteria for the assignment of a rating in excess of 
10 percent for the service-connected right knee status post 
arthroscopy are not met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 
5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 3.159, 
4.1, 4.3, 4.20, 4.25, 4.40, 4.45, 4.71 including Diagnostic 
Codes 5256 to 5263 (2007)  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS


I.  Duties to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000), was signed into law.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002). To 
implement the provisions of the law, VA promulgated 
regulations at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2003).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom.  38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  38 
U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  
Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds that all notification and 
development action needed to fairly adjudicate the claims 
herein decided has been accomplished.  

In March 2003, the RO sent the veteran a letter advising her 
that to establish entitlement to a higher rating for a 
service-connected disability the evidence must show that the 
condition had become worse.  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support her claim for increased rating and was afforded ample 
opportunity to submit such information and evidence prior to 
the rating decision in September 2003.  

The Board also finds that an RO letter in July 2003, prior to 
the rating decision, satisfies the statutory and regulatory 
requirement that VA notify a claimant what evidence, if any, 
will be obtained that the claimant, and what evidence, if 
any, will be obtained by VA.  See Quartuccio v. Principi, 16 
Vet. App. 183, 187 (2002) (addressing the duties imposed by 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  

The July 2003 letter advised the veteran that VA is 
responsible for getting relevant records in the custody of 
any Federal department or agency, including service records, 
VA treatment records, and records from other Federal agencies 
such as Social Security Administration (SSA) records.  

The letter also stated that VA would make reasonable efforts 
to get evidence on the veteran's behalf from non-Federal 
entities if provided authorization to do so.  

In November 2005, during the course of the appeal, the AMC 
sent the veteran a letter specifically asking her, "Please 
submit any pertinent evidence in your possession."  The 
veteran had ample opportunity to respond prior to issuance of 
the Supplemental Statement of the Case (SSOC) in August 2007.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, all four content-of-notice requirements have been 
met in this appeal.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  

However, the Board finds that any arguable lack of full pre-
adjudication notice in this appeal has not, in any way, 
prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that, in this appeal, any arguable delay in 
issuing section 5103(a) notice was not prejudicial to the 
veteran because it did not affect the essential fairness of 
the adjudication, in that her claim was fully developed 
before the case was readjudicated as reflected in the SSOC.  

As indicated, the RO gave the veteran notice of what was 
required to substantiate the claim on appeal, and the veteran 
has been afforded ample opportunity to submit such 
information and/or evidence.  Neither in response to the 
letter cited hereinabove nor at any other point during the 
pendency of this appeal has the veteran or her representative 
informed the RO of the existence of any evidence-in addition 
to that noted below-that needs to be obtained prior to 
appellate review.  

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that, in rating cases, a 
claimant must be informed of the rating formulae for all 
possible schedular ratings for an applicable rating criteria.  
The RO notified the veteran of all applicable rating formulae 
in the March 2004 SOC and in the August 2007 SSOC, which 
suffices for Dingess.  

Dingess also held that VA notice must include information 
regarding the effective date that may be assigned.  This was 
not accomplished.  However, the Board's action herein 
(granting an increased rating for the service-connected SLE 
and continuing the current ratings for the service-connected 
right foot tarsal tunnel syndrome, right knee disorder, and 
low back strain) does not revise any currently-assigned 
effective dates or assign any new effective dates.  There is 
accordingly no chance of prejudice under the notice 
requirements of Dingess.  

In the recent case of Vazquez-Flores v. Peake, No. 05-0355 
(U.S. Vet. App. January 30, 2008) the Court stated that 
adequate notice in a rating claim requires all four of the 
following questions be answered in the affirmative.  (1) Do 
the notice letters inform the claimant that to substantiate 
the claim he or she must provide, or ask VA to obtain, 
medical or lay evidence showing a worsening or increase in 
severity and the effect that worsening has had in his or her 
employment and daily life?  (2)  Is the claimant rated under 
a diagnostic code (DC) that contains the criteria necessary 
for entitlement to a higher disability rating that would not 
be satisfied by the claimant demonstrating a noticeable 
worsening or increase in severity of the disability and the 
effect that worsening has had on the claimant's and daily 
life (such as a specific measurement or test result)?  If so, 
do the notice letters provide at least general notice of that 
requirement?  (3) Do the notice letters advise the claimant 
that if an increase in disability is found, a disability 
rating will be determined by applying relevant DCs, which 
typically provide a range in severity from 0 percent to 100 
percent (depending on the disability involved), based on the 
nature of the symptoms for which disability compensation is 
being sought, their severity and duration, and their impact 
on employment and daily life?  (4) Do the notice letters 
provide examples of the types of medical and lay evidence the 
claimant may submit (or ask VA to obtain) that are relevant 
to establishing entitlement to increased rating - e.g., 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections, and any other 
evidence showing an increase in the disability or exceptional 
circumstances relating to the disability?  

If the answer to any of the four elements listed above is 
negative, absence of prejudice to the veteran may be shown by 
any of the following: (1) the claimant had actual knowledge 
of what was necessary to substantiate the claim; (2) a 
reasonable person could be expected to understand from the 
notice what was necessary to substantiate the claim; (3) the 
benefit claimed is precluded as a matter of law.  

In this case, the veteran's arguments, as articulated in her 
correspondence to VA and in her testimony before the Board, 
have stressed the impact of her service-connected 
disabilities on her overall health and employability, and she 
has submitted medical and lay evidence appropriate to those 
arguments.  The Board accordingly finds that the veteran has 
demonstrated actual knowledge of the requirements for higher 
rating as articulated in Vazquez-Flores.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claims decided 
hereinbelow.  

The veteran's service treatment record (STR) and post-service 
VA medical records are on file.  The veteran has not 
identified, and the file does not otherwise indicate, that 
there are any other VA or non-VA medical providers having 
additional records that should be obtained before the claim 
is adjudicated.  

The veteran was afforded several VA medical examinations 
since her claim for higher rating, most recently in November 
2006 (SLE) and April 2006  (orthopedic)..  The veteran has 
not asserted, and the evidence does not show, that her 
symptoms have become worse since those examinations.  The 
Board accordingly finds that remand for new examination is 
not required at this point.  See Glover v. West, 185 F.3d 
1328, 1332 (Fed. Cir. 1999) (VCAA does not require a VA 
medical examination unless the medical evidence of record is 
not adequate or sufficient for the appropriate legal action 
or unless there has been a material change in the 
disability).  

The veteran was afforded a hearing before the Board in 
September 2005, during which she presented oral testimony and 
argument in support of her claim.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claims herein decided.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

The assignment of a particular Diagnostic Code (DC) is 
"completely dependent on the facts of a particular case."  
Butts v. Brown, 5 Vet. App. 532, 538 (1993).  In reviewing a 
claim for higher rating, VA must consider which DC or DCs are 
most appropriate for application in the veteran's case and 
provide an explanation for the conclusion.  See Tedeschi v. 
Brown, 7 Vet. App. 411, 414 (1995).  

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating; otherwise, the lower rating will be 
assigned.  38 C.F.R. § 4.7.  After careful consideration of 
the evidence, any reasonable doubt remaining is resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  

Where entitlement to compensation already has been 
established and an increase in the disability rating is at 
issue, it is the present level of disability that is of 
primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 
(1994).  

However, the Board notes at this point that the U.S. Court of 
Appeals for Veterans Claims (Court) recently held that in 
claims for increased rating VA must consider that a claimant 
may experience multiple distinct degrees of disability, 
resulting in different levels of compensation, from the time 
the increased rating claim is filed to the time a final 
decision is made.  Hart v. Mansfield, 21 Vet. App. 505 
(2007).  

The Board has considered all evidence of severity since the 
claim for increased was filed in February 2003.  The Board's 
adjudication of this claim therefore satisfies the 
requirements of Hart.  


Evaluation of SLE

The veteran's SLE is evaluated under the provisions of 
38 C.F.R. § 4.88b (schedule of ratings - infectious diseases, 
immune disorders and nutritional deficiencies).  SLE is rated 
either under Diagnostic Code (DC) 6350 (disseminated SLE) or 
by combining the evaluations for residuals under the 
appropriate system, whichever results in the higher rating.

Under DC 6350, a rating of 10 percent is assignable for 
exacerbations once or twice per year, or symptomatic during 
the past two years.  A rating of 60 percent is assignable for 
exacerbations lasting a week or more, two or three times per 
year. A rating of 100 percent is assignable for acute 
symptoms with frequent exacerbations, producing severe 
impairment of health.  

However, the RO rated the veteran by analogy under the 
criteria for DC 5002 (rheumatoid arthritis), based on the 
RO's determination that those criteria more closely 
approximated the actual symptoms and also were more 
advantageous to the veteran.  The rating criteria for DC 5002 
are as follows: 

A rating of 10 percent is assignable with one or two 
exacerbations per year in a well-established diagnosis.  A 
rating of 40 percent is assignable with symptom combinations 
productive of definite impairment of health objectively 
supported by examination findings or incapacitating 
exacerbations occurring three or more times per year.  A 
rating of 60 percent is assignable for symptoms less than the 
criteria for 100 percent but with weight loss and anemia 
productive of severe impairment of health or severely 
incapacitating exacerbations occurring four or more times per 
year or a lesser number over prolonged periods.  A rating of 
100 percent is assignable with constitutional manifestations 
associated with active joint involvement, fully 
incapacitating.  
 
A VA rheumatology clinic outpatient treatment note by a 
physician dated in February 2003 states that the veteran 
currently complained of occasional joint pains, mainly in the 
knees, as well as needing sunscreen for photosensitivity.  
The clinician noted that the veteran was pending reevaluation 
for a disability level higher than 40 percent, and stated 
that "[f]rom the information available raising the level to 
100 percent would be reasonable in this case."   

The veteran had a VA dual energy bone densitometry report 
(DEXA) in March 2003 in which the diagnosis (bone) was SLE.  
The interpreter's evaluation was that the veteran did not 
meet the criteria for osteopenia/osteoporosis at the 
vertebral and femoral neck sites and had no increased 
relative fracture risk when compared with mean peak bone mass 
of those areas.  

The veteran had a VA dental/oral examination in March 2003 
during which the examiner identified temporomandibular 
subluxation secondary to lupus.  The condition was manifested 
by muscle laxity and bilateral popping.  There was very 
little spasm, no retrodiscal pain, and normal opening with 
excursive movements.  

The veteran had a VA hemic disorders examination in April 
2003.  The examiner noted history of SLE since January 1996, 
manifested at the time by fever, nausea, anemia, mouth ulcers 
and rash.  The veteran reported current headaches twice per 
month, no history of generalized infections, and no 
transfusions.  

The veteran reported some intermittent dyspnea that appeared 
to be related to her asthma, and one syncopal episode 
possibly related to her medications.  She also reported 
becoming fatigue with lightheadedness three to four times per 
month.  The examination was grossly normal.  Laboratory 
diagnostics were grossly normal.  The examiner's impression 
was that of SLE with mild anemia and leucopenia.  
 
The veteran testified in September 2005 that the primary 
effect of her SLE was overall day-to-day joint pain and 
stiffness.  It was difficult for the veteran to begin moving 
in the morning, although medications helped her somewhat to 
function through the day.  A side effect of the medications 
was drowsiness.  SLE was also manifested by light fevers and 
difficulty sleeping, anemia, fatigue, sensitivity to cold and 
fatigability.  SLE also caused photosensitivity, not just to 
sunlight but also to fluorescent light; exposure to light 
causes flare-up of SLE symptoms to the degree that the 
veteran had to do her daily chores in the dark.  

The veteran testified that the flare-ups of SLE could last 
for days or weeks, during which her ability to function was 
minimal.  Flare-ups happened at least once per month.  The 
veteran had last worked, on a seasonal basis, in April 2004, 
but had to stop due to SLE flare-ups.  She also had been 
enrolled in VA vocational rehabilitation but was dismissed 
from that program as being medically unemployable.  

The veteran had a VA medical examination in March 2006 for 
the specific purpose of evaluating the severity of her SLE.  
The examiner reviewed the claims file and noted the 
documented history of the disorder.  The veteran reported a 
history of sweats, fevers, migratory joint pains (legs, 
hands, arms, elbows and shoulders) and rashes over much of 
her body, becoming worse with sun exposure.  She also 
reported frequent infections including sinusitis and colds 
which would lead to bronchitis.  She reported having current 
joint pains, decreased appetite, fatigue and several new 
rashes.  She also reported a recent kidney infection and 
spasm-type low back pain radiating into the right hip and 
leg.  

On examination, the veteran's neck, lungs, heart, abdomen and 
lymph nodes were unremarkable.  The skin had hyperpigmented 
macular areas on the right axilla and the lower legs 
bilaterally.  

There was limited range of motion of the upper extremities 
and fatigue with repetitive motion of the shoulders, 
bilaterally; otherwise, there was full range of motion with 
some stiffness in upper and lower extremities and the spine.  
Clinical and laboratory diagnostics were performed.  

The examiner diagnosed SLE and stated an opinion that it was 
at least as likely as not that the debilitating effects of 
the SLE, as related to polyarthralgia and leucopenia, were 
significant enough to cause infrequent, mildly severe, short-
term duration of exacerbations.  

The examiner explained that the anemia and leucopenia were 
very mild and not significant enough to cause significant 
debilitating effects, and the thrombocytopenia was currently 
nonexistent.  The polyarthralgia was sufficient to cause 
frequent, mildly severe, short-term periods of exacerbation.  
The medications would not cause debilitating effects.  

On review of the medical and lay evidence, the Board finds 
that the service-connected disability picture more nearly 
approximates the criteria for a rating of 60 percent under DC 
6350 (exacerbations lasting a week or more, two or three 
times per year).  

However, the medical and lay evidence does not show that the 
veteran's symptoms meet the criteria for a 100 percent rating 
under DC 6350 (acute symptoms with frequent exacerbations, 
producing severe impairment of health).  

The Board particularly notes that the VA examiner cited both 
"frequent" and "infrequent" mildly severe exacerbations; 
resolving the ambiguity in the veteran's favor, the veteran 
is shown to have had "frequent" exacerbations.  However, 
the examiner's categorization of the exacerbations as 
"mildly severe" and "short-term" indicates that the 
exacerbations did not produce a severe impairment of health.  

Accordingly, even giving full credence to the veteran's 
testimony and other lay evidence of record, the totality of 
the evidence does not show that SLE symptoms cause severe 
impairment of health commensurate with a 100 percent rating.  

Similarly, the veteran is not shown to meet the criteria for 
a 100 percent rating under DC 5002 (constitutional 
manifestations associated with active joint involvement, 
fully incapacitating).  

While the veteran has shown medical and lay evidence that her 
joint symptoms attributable to SLE are mildly severe, there 
is no evidence that those symptoms are fully incapacitating 
to warrant a 100 percent rating under this DC.  

The Board has carefully considered the VA rheumatology clinic 
outpatient treatment note by a physician dated in February 
2003 stating that "[f]rom the information available raising 
the level to 100 percent would be reasonable in this case."  

The Board views this clinical note as medical evidence 
generally supporting a rating higher than the current 40 
percent.  However, the VA clinician in this case did not 
identify any specific clinical rationale for the statement, 
so it is not possible to associate that opinion with any 
specific DC to determine if the schedular criteria for a 100 
percent rating are actually met.   

The Board accordingly finds that the criteria for a rating of 
60 percent, but not more, for SLE are met.  

When there is a proximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, VA shall give the benefit of the doubt to the 
claimant.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  To deny 
a claim on its merits, the preponderance of the evidence must 
be against the claim.  Alemany v. Brown, 9 Vet. App. 518, 519 
(1996), citing Gilbert v. Derwinski, 1 Vet. App. 49, 55 
(1990).  

In this matter, the evidence shows that the veteran's 
symptoms more closely approximate the criteria for the higher 
rating, and the benefit-of-the-doubt rule applies.  Gilbert, 
id; Ortiz v. Principi, 274 F.3d 1361 (Fed. Cir. 2001).  


Evaluation right foot tarsal tunnel syndrome 

The service-connected tarsal tunnel syndrome is rated under 
the provisions of 38 C.F.R. § 4.124a (schedule of ratings - 
neurological conditions), DC 8523 (paralysis of the anterior 
tibial/deep peroneal nerve).  

Under DC 8523, a rating of no percent is assignable for mild 
paralysis.  A rating of 10 percent is assignable for moderate 
incomplete paralysis, and a rating of 20 percent is 
assignable for severe incomplete paralysis.  A rating of 30 
percent is assignable for complete paralysis (eversion of the 
foot weakened).  

The term "incomplete paralysis" indicates a degree of lost 
or impaired function substantially less than the type 
pictured for complete paralysis given with the nerve; when 
the involvement is wholly sensory the rating should be for 
the "mild" or at most the "moderate" degree.  

The veteran had a VA joints examination in March 2003 during 
which she complained of burning-type foot pain, which she 
stated had been previously identified by electromyography 
(EMG) study as tarsal tunnel syndrome.  The examination 
showed pain with medial and lateral squeeze to the heel but 
was otherwise normal.  The examiner's impression was that of 
right foot with EMG-diagnosed tarsal tunnel syndrome but 
without clinical physical examination to support such 
diagnosis.  

The veteran had a VA neurological examination in April 2003 
and complained of pain in the soles of both feet when walking 
and/or prolonged standing; she stated that she had been told 
the pain was due to tarsal tunnel syndrome.  

During examination, the veteran had no problem walking on her 
feet, heels or toes; motor strength, deep tendon reflexes, 
and sensation were all within normal limits.  The examiner 
ordered a nerve conduction velocity study to evaluate the 
situation with the plantar nerves of the veteran's feet.  

The veteran subsequently had a VA EMG nerve conduction 
velocity study of the peroneal and sural nerves in April 
2003.  The interpreter assessed the study as normal.  

The veteran had a VA orthopedic examination in April 2006 
when she complained of burning sensations in both feet, right 
more than left; she also reported lateral-sided heel pain and 
sensation of numbness.  

On neurological examination, the veteran was able to stand on 
her toes and on her heels.  She was observed to walk with a 
nonantalgic, reciprocal, heel-toe gait.  The veteran had a 
negative straight-leg raise sign and no gross motor deficits.  
She had a stocking-pattern sensory neuropathy bilaterally, 
but right side more than the left, extending above the ankle.  
There was no tenderness in the medial heel or the tarsal 
tunnel.  

The veteran had a normal-appearing arch, and 5/5 muscle 
function.  There was tenderness to palpation along the 
peroneal musculature laterally, and pain with inversion and 
eversion of the subtalar joint.  

However, subtalar motion was full, and the ankle had full 
range of motion; repetitive testing did not affect range of 
motion.  The X-ray studies showed no abnormalities.  EMG 
showed mild asymmetric sensory neuropathy in both lower 
extremities.  The examiner diagnosed bilateral sensory 
neuropathy, peroneal tendon tendonitis, and mild subtalar 
arthrosis.  

Based on the evidence, the Board finds that the veteran has 
shown evidence of a neuropathy resulting in numbness and 
pain.  This equates to a "mild incomplete paralysis" 
meeting the schedular criteria for the current noncompensable 
rating.  

The veteran's symptoms are entirely subjective; there is no 
medical or lay evidence of any functional disability of the 
foot whatsoever.  There is accordingly no evidence of 
"moderate" incomplete paralysis as required for the 20 
percent rating.  

The Board is precluded from differentiating between the 
symptomology attributable to a nonservice-connected 
disability and a service-connected disability in the absence 
of medical evidence that does so.  Mittleider v. West, 11 
Vet. App.181, 182 (1988) (per curiam), citing Mitchem v. 
Brown, 9 Vet. App. 136, 140 (1996).  

In this case, the veteran's neuropathy is bilateral, and is 
therefore not entirely attributable to the service-connected 
tarsal tunnel syndrome of the right foot.  However, even 
giving full deference to Mittleider, there is no evidence 
that the right foot disability presents a "moderate" 
incomplete paralysis as required for the higher rating.  

The Board accordingly finds that the criteria for a 
compensable rating for the service-connected right foot 
tarsal tunnel syndrome are not met.  Therefore, the claim 
must be denied.  


Evaluation of low back strain

The rating criteria for this disability changed effective 
September 26, 2003 during the course of the appeal.  

Where a law or regulation changes after a claim has been 
filed, but before the administrative or judicial appeal 
process has been concluded, the version most favorable to the 
appellant applies, unless Congress provided otherwise or 
permitted VA to do otherwise, and VA does so.  Marcoux v. 
Brown, 9 Vet. App. 289 (1996); VAOPGCREC 11-97 (Mar. 24, 
1997).  

However, revised statutory or regulatory provisions may not 
be applied to any time period prior to the effective date of 
the change.  38  U.S.C.A. § 7104(c) (West 2002); VAOPGCPREC 
3-2000 (April 10, 2000); Rhodan v. West, 12 Vet. App. 55, 57 
(1998).  

As there is no indication that the revised criteria are 
intended to have a retroactive effect, the Board has the duty 
to adjudicate the claim only under the former criteria for 
any period prior to the effective dates of the new diagnostic 
codes, and to consider the revised criteria for the period 
beginning on the effective dates of the new provisions.  See 
Wanner v. Principi, 17 Vet. App. 4, 9 (2003); DeSouza v. 
Gober, 10 Vet. App. 461, 467 (1997).  See also VAOPGCPREC 3-
2000 (2000) and 7-2003 (2003).  

The Board accordingly applies the old rating criteria to the 
veteran's symptoms prior to September 26, 2003, and the new 
rating criteria to the veteran's symptoms thereafter.  

Until September 26, 2003, the lumbosacral spine could be 
rated under the provisions of DC 5295 (lumbosacral strain) or 
alternatively under the provisions of DC 5292 (limitation of 
motion).  Intervertebral disc syndrome (IVDS) was rated under 
the provisions of DC 5293.  

The schedular criteria of DC 5292 (limitation of motion) are 
as follows.  A rating of 10 percent is assigned for slight 
limitation of motion.  

A rating of 20 percent is assigned for moderate limitation of 
motion.  

A rating of 40 percent is assigned for severe limitation of 
motion.  

The terms "slight," "moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

(The Board notes that, under VA rating criteria, the normal 
range of motion of the thoracolumbar spine is flexion to 90 
degrees, extension to 30 degrees, lateral flexion to 30 
degrees bilaterally, and rotation to 30 degrees bilaterally.  
38 C.F.R. § 4.71a, Plate V.)

The schedular criteria for DC 5293 (IVDS) are as follows.  A 
rating of 10 percent is assigned for mild IVDS.  A rating of 
20 percent is assigned for moderate IVDS with recurring 
attacks.  A rating of 40 percent is assigned for severe IVDS, 
with recurring attacks and intermittent relief.  A rating of 
60 percent is assigned for pronounced IVDS with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk, or other neurological findings appropriate to the 
site of the diseased disc, with little intermittent relief.  

The schedular criteria of DC 5295 (lumbosacral strain) are as 
follows.  A rating of 10 percent is assigned for 
characteristic pain on motion.  

A rating of 20 percent is assigned for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  

A rating of 40 percent is assigned for severe symptoms, with 
listing of the whole spine to the opposite side, positive 
Goldthwaite's sign, marked limitation of forward bending in 
the standing position, loss of lateral motion with 
osteoarthritic changes, or some of the above with abnormal 
mobility on forced motion.  

When evaluating musculoskeletal disabilities, VA may, in 
addition to applying schedular criteria, consider granting a 
higher disability rating when functional loss due to limited 
or excessive movement, pain, weakness, excessive 
fatigability, or incoordination is demonstrated, to include 
during flare-ups and with repeated use, if those factors are 
not considered in the rating criteria.  See 38 C.F.R. §§ 
4.40, 4.45, 4.59; see also DeLuca v. Brown, 8 Vet. App. 202 
(1995).  

The provisions of 38 C.F.R. §§ 4.40 and 4.45 are to be 
considered in conjunction with the diagnostic codes 
predicated on limitation of motion.  Johnson v. Brown, 9 Vet. 
App. 7 (1996).  

A VA urgent care note dated in February 2003 shows the 
veteran presented with complaint of chronic back pain with 
recent acute exacerbation with radiation to the left side.  
On examination, the back was mildly tender over the lower 
central spine and paraspinal; the clinical impression was 
back pain controlled with medication.  

The veteran had a VA joints examination in March 2003 when 
she complained of intermittent back pain, worse with flare-
ups, without radiation although with occasional pain in the 
right buttock.  

On examination, the lumbar spine range of motion was forward 
flexion to 90 degrees, extension to 30 degrees, and lateral 
side bending to 30 degrees bilaterally.  An X-ray study of 
the lumbar spine noted that L5 appeared to be a transitional 
vertebra, and L5-S1 were somewhat narrowed, but the X-ray 
study was otherwise unremarkable.  The examiner's impression 
was that of mechanical low back pain without evidence of 
radiculopathy or degenerative arthritis.  

The veteran had a VA neurological examination in April 2003 
during which she complained of low back pain since 1994.  She 
reported the pain as intermittent, with ups and downs, and 
tending to radiate to the right hip and then to the right 
lower extremity.  The examiner's impression was that of DJD 
of the lumbar spine; the examiner ordered a computed 
tomography (CT) scan.  

Subsequent VA CT scan of the lumbar spine in April 2003 
showed moderate disc bulge and hypertrophy at L4-5.  There 
was no significant disc bulge or foraminal narrowing in L3-4 
or L5-S1.  

Based on the evidence, the Board finds that the criteria for 
a rating in excess of 10 percent are not met under the rating 
criteria in effect prior to September 2003.  

The veteran's range of motion of the spine was normal on 
examination, so there is no compensable disability under DC 
5292.  There is no evidence of IVDS to any degree during the 
period, so there is no compensable disability under DC 5293.  

The veteran's subjective report of characteristic pain on 
motion meet the criteria for a rating of 10 percent under DC 
5295, but the criteria for a higher rating under that DC are 
not shown in that the veteran did not show muscle spasm on 
extreme forward bending, or unilateral loss of lateral spine 
motion in the standing position.  

Where medical evidence shows claimant has arthritis, and 
where the diagnostic code applicable to the disability is not 
based on limitation of motion, a separate rating may be 
assigned if there is additional disability due to limitation 
of motion.  VAOPGCPREC 23-97 (July 1, 1997); see also Hicks 
v. West, 8 Vet. App. 417 (1995).  However, as seen above, 
there is no compensable limitation of motion.  

Also, painful motion of a major joint or groups caused by 
degenerative arthritis, where the arthritis is established by 
X-ray, is deemed to be limited motion and entitled to a 
minimum 10 percent rating, per joint, combined under DC 5003, 
even though there is no actual limitation of motion.  
VAOPGCPREC  09-98 (August 14, 1998), citing Lichtenfels v. 
Derwinski, 1 Vet. App. 484 (1991).  In this case the veteran 
has a 10 percent rating under DC 5295, and the requirement of 
Lichtenfe  ls is satisfied.  

Effective on September 26, 2003, disabilities of the spine 
are rated under a General Rating Formula for Diseases and 
Injuries of the Spine, with rating criteria applicable to the 
lumbar spine as follows.

A rating of 10 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 60 degrees but not greater 
than 85 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height.  

A rating of 20 percent is assigned for forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, combined motion of the thoracolumbar 
spine not greater than 120 degrees; or, muscle spasm or 
guarding severe enough to result in an abnormal gait or 
abnormal spinal contour such as scoliosis, reversed lordosis, 
or abnormal kyphosis.  

A rating of 40 percent is assigned for favorable ankylosis of 
the entire thoracolumbar spine.  

A rating of 50 percent is awarded for unfavorable ankylosis 
of the entire thoracolumbar spine.  

A rating of 100 percent is assigned for unfavorable ankylosis 
of the entire spine (cervical plus thoracolumbar).  

These criteria are applied with and without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease; associated objective neurologic symptoms are rated 
separately under the appropriate diagnostic code.  38 C.F.R. 
§ 4.71a.  

IVDS is evaluated either under the General Rating Formula or 
under the Formula for Rating IVDS Based on Incapacitating 
Episodes, whichever results in the higher evaluation.   The 
veteran is not shown to have had any incapacitating episodes 
of IVDS of the lumbar spine (defined as a period of acute 
signs and syndromes due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician), so 
the Formula for Rating IVDS Based on Incapacitating Episodes 
is not for application.

VA must consider "functional loss" of a musculoskeletal 
disability separately from consideration under the Diagnostic 
Codes, and must consider the effect of pain and weakness when 
rating a service-connected disability on the basis of 
limitation of range of motion.  DeLuca v. Brown, 8 Vet. App. 
202 (1995); Johnson v. Brown, 9 Vet. App. 7 (1996).  

The veteran testified in September 2005 that her back might 
"go out" without warning at any time; when that happens the 
veteran was unable to move without assistance.  Also, the 
veteran had excruciating back pain that radiated down the 
legs.  The veteran took medication for the back pain, but it 
made her drowsy, which in turn inhibited driving and other 
daily activities.  

The veteran had a VA orthopedic examination in April 2006 and 
complained of pain radiating to the right hip and thigh and 
across the lower lumbar spine.  On examination the veteran 
was able to flex to approximately 80 degrees but was unable 
to go further due to pain; the other ranges of motion were 
within normal limits; repetitive testing did not affect range 
of motion.  

The X-ray studies revealed sacralization of the sixth 
vertebra, but otherwise the disc spaces were well maintained.  
CT scan showed some disc bulging at the L4-5 level, 
hypertrophy, and stenosis of the spinal canal.  The examiner 
diagnosed L4-5 spinal stenosis.  

A review of the evidence shows that the veteran's range of 
flexion was to 80 degrees, which is compatible with the 
current 10 percent rating (flexion greater than 60 degrees 
but not greater than 85 degrees).  

The criteria for the higher 20 percent rating based on range 
of motion flexion (flexion greater than 30 degrees but not 
greater than 60 degrees, or combined motion of the 
thoracolumbar spine not greater than 120 degrees) are not 
met.  

Similarly, the alternative criteria for a 20 percent rating 
under the General Rating Formula (muscle spasm or guarding 
severe enough to result in an abnormal gait or abnormal 
spinal contour such as scoliosis, reversed lordosis, or 
abnormal kyphosis) are not shown.  

The Board has carefully considered the veteran's account of 
low back pain.  However, the General Rating Formula is for 
application with or without symptoms such as pain (whether or 
not it radiates), stiffness, or aching in the area of the 
spine affected by the residuals of injury or disease.  

Further, the veteran was able to flex to 80 degrees despite 
the presence of pain, so a schedular rating higher than 10 
percent is not warranted under the General Rating Formula.  

The Board accordingly finds that the criteria for rating in 
excess of 10 percent for the veteran's service-connected 
lumbar spine disorder are not met.  Therefore, the claim must 
be denied.  


Evaluation of right knee status post arthroscopy

Disabilities of the knee are rated under the provisions of 
38 C.F.R. § 4.71a, Diagnostic Codes (DCs) 5256 to 5263.  

A claimant can have separate ratings for limitation of 
extension and limitation of flexion.  See VAOPGCPREC 9-2004.  
Also, a claimant can have separate ratings for limitation of 
motion under DC 5260 (limitation of flexion) and/or 5261 
(limitation of extension), and for recurrent subluxation or 
lateral instability under DC 5257.  

The rating criteria for limitation of motion under DC 5260 
and 5261 are as follows:

A rating of 10 percent may be assigned for flexion limited to 
45 degrees and for extension limited to 10 degrees.  

A rating of 20 percent may be assigned for flexion limited to 
30 degrees and for extension limited to 15 degrees.  

A rating of 30 percent may be assigned for flexion limited to 
15 degrees and for extension limited to 20 degrees.  

A rating of 40 percent may be assigned for extension limited 
to 30 degrees.  

A rating of 50 percent may be assigned for extension limited 
to 45 degrees.

The Board notes that under the VA rating schedule normal 
range of motion of the knee is flexion to 140 degrees and 
extension to 0 degrees.  38 C.F.R. § 4.71a, Plate II.  

The rating criteria for recurrent subluxation or lateral 
instability under DC 5257 are as follows.  A rating of 10 
percent may be assigned for "slight" disability.  A rating 
of 20 percent may be assigned for "moderate" disability.  A 
rating of 30 percent may be assigned for "severe" 
disability.  

The terms "slight,""moderate" and "severe" are not 
defined in the rating schedule; rather than applying a 
mechanical formula, VA must evaluate all the evidence to the 
end that its decisions are "equitable and just."  38 C.F.R. 
§ 4.6.  

Finally, as noted, when evaluating musculoskeletal 
disabilities VA may, in addition to applying schedular 
criteria, consider granting a higher disability rating when 
functional loss due to limited or excessive movement, pain, 
weakness, excessive fatigability, or incoordination is 
demonstrated, to include during flare-ups and with repeated 
use, if those factors are not contemplated in the relevant 
rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  See 
also DeLuca, 8 Vet. App. 202; Johnson, 9 Vet. App. 7.  

The veteran had a VA clinical examination in March 2002 in 
which she was noted as having full range of motion of all 
joints, although with marked crepitus with active motion of 
the right knee.  The clinician assessed degenerative joint 
disease (DJD) of the right knee.  

The veteran had a VA X-ray study of the right knee in August 
2002 that showed a small amount of degenerative change and 
also patellar spurring; the joint spaces were well preserved.  

A VA urgent care note dated in February 2003 shows the 
veteran presented with complaint of chronic knee pain.  
Examination revealed some crepitus, bilaterally.  The 
clinical impression was that of knee pain controlled with 
medication.  

The veteran had a VA joints examination in March 2003 in 
which she complained of right knee pain, clicking, 
instability (occasional giving way), and difficulty going up 
and down stairs.  

On examination, the right knee showed positive medial joint 
line tenderness, mild patellofemoral crepitation, and no 
apprehension.  Range of motion was 0 degrees to 130 degrees, 
stable in all planes with no effusion noted.  

The X-ray studies showed mild degenerative changes in the 
patellofemoral joint compartment and medial joint 
compartment, as well as suprapatellar effusion; joint spacing 
appeared to be well maintained.  

The VA examiner's impression was that of post-traumatic 
arthrosis of the medial compartment of the right knee and 
mild patellofemoral arthrosis.  

The veteran testified in September 2005 that her right knee 
ground and occasionally gave out or locked up.  The veteran 
was treated in the past with cortisone injections, but those 
were stopped due to the danger of side-effects.  The veteran 
did not wear a knee brace.  

The veteran had a VA orthopedic examination in April 2006 
during which she complained of grinding in the right knee and 
swelling mainly when climbing stairs.  She also reported a 
dense sensory deficit between the two scars on the knee.  

On examination, the right knee had a 2+ effusion and full 
range of motion, unchanged with repetitive testing.  She had 
two well-healed surgical scars with decreased sensation 
between the scars.  The VA examiner noted that the knee was 
ligamentously stable.  

The X-ray studies of the knee showed osteoarthritis in the 
medial compartment, varus deformity, and patellofemoral 
osteoarthritis, and a squaring off of the medial femoral 
condoyle. The examiner diagnosed right knee osteoarthritis.   

A review of the evidence shows that the veteran's range of 
motion of the knee was normal or nearly normal (extension 
consistently normal at 0 degrees, and flexion near-normal at 
130 degrees out of 140 degrees at worst).  

Compensable rating for limitation of flexion requires 
limitation to 45 degrees or less, and the veteran's 
limitation of flexion has never approximated such a degree of 
severity.  Accordingly, the limitation of motion is not 
compensable under DCs 5260 and 5261.  

The veteran has subjectively complained of instability 
(locking and giving way).  However, there is no indication of 
clinical ligamentous instability on examination.  
Accordingly, there is no basis on which to quantify a 
separately ratable instability under DC 5257.  

Although the veteran's knee disability is not compensable 
under DCs 5257, 5260, or 5261, she has reported pain, and 
demonstrated pain on motion during examination.  A 10 percent 
rating for pain is accordingly appropriate under both 
Lichtenfels and DeLuca.  

Given that the veteran's disability is not compensable under 
the schedular criteria, the Board finds that the current 10 
percent rating is adequate compensation for any arthritis 
with pain, weakness, fatigability, and other subjective 
symptoms.  

The Board accordingly finds that the criteria for rating in 
excess of 10 percent for the veteran's service-connected 
right knee disorder are not met.  Therefore, the claim must 
be denied.  



ORDER

An evaluation of 60 percent for the service-connected lupus 
erythematous is granted, subject to the regulations 
controlling disbursement of VA monetary benefits.  

A compensable evaluation for the service-connected right foot 
tarsal tunnel syndrome is denied.  

An evaluation in excess of 10 percent for the service-
connected low back strain is denied.  

An evaluation in excess of 10 percent for the service-
connected right knee status post arthroscopy is denied.  



REMAND

The RO denied entitlement to a TDIU rating because the 
veteran did not satisfy schedular threshold requirements for 
consideration (a single service-connected disability ratable 
at 60 percent or more, two or more service-connected 
disabilities, one of which is ratable 40 percent or more and 
sufficient additional service-connected disability to bring 
the combined rating to 70 percent or more).   See 38 C.F.R. 
§§ 3.340, 3.341, 4.16.  

The Board's action above grants a rating of 60 percent for 
the service-connected SLE.  The threshold schedular criteria 
are now met, and the veteran may be considered for 
entitlement to a TDIU rating.  

In reviewing the file, the Board notes that the RO has 
obtained two medical opinions of employability: a VA nurse-
examiner opined in March 2006 that the veteran's service-
connected SLE as likely as not hindered employability to at 
least some extent; a VA physician-reviewer opined in August 
2008 that the veteran's service-connected orthopedic 
disabilities (low back strain, right foot tarsal tunnel 
syndrome, and right knee disability) did not preclude the 
veteran from securing and following substantially gainful 
employment.  

There is accordingly no medical opinion of record regarding 
the question of whether the veteran's service-connected 
disabilities, considered together, render her unable to 
secure or follow a substantially gainful occupation.  

Accordingly, this remaining matter  is REMANDED to the RO for 
the following action:

1. The RO should take appropriate steps 
to send the veteran and her service 
representative a letter requesting that 
the veteran provide sufficient 
information, and as necessary signed 
authorization, to allow the RO to 
obtain any additional evidence not of 
record that pertains to her claim for a 
TDIU.  The RO should also invite the 
appellant to submit all pertinent 
evidence in her possession, and explain 
the type of evidence that it is her 
ultimate responsibility to submit.  

The RO's letter should clearly explain 
to the veteran that she has a full one-
year period to respond, although VA may 
decide the claim within the one-year 
period.  

2.  If the veteran responds, the RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set 
forth in 38 C.F.R. § 3.159.  All 
records/responses received should be 
associated with the claims file.  If 
any records sought are not obtained, 
the RO should notify the veteran and 
her representative of the records that 
were not obtained, of the efforts that 
were made to obtain them, and describe 
the further action to be taken.  

3.  After all records and/or responses 
received from each contacted entity 
have been associated with the claims 
file, or after the time period for the 
veteran's response has expired, the RO 
should arrange for the veteran to 
undergo appropriate VA examination at 
an appropriate VA medical facility.  
The entire claims file, to include a 
complete copy of the REMAND, must be 
made available to the examiner, and the 
report of examination should include 
discussion of the appellant's 
documented medical history and 
assertions.  All appropriate tests and 
studies should be accomplished, and all 
clinical findings should be reported in 
detail.  

The examiner should render an opinion 
as to whether is at least as likely as 
not (i.e., there is at least a 50 
percent probability) that the veteran's 
service-connected disabilities - SLE, 
right knee arthrosis, low back strain, 
bronchitis, hypertension, tarsal tunnel 
syndrome of the right foot, and 
temporomandibular joint subluxation - 
together, preclude the veteran from 
securing and following substantially 
gainful employment.  If the examiner 
cannot provide such an opinion without 
resorting to speculation, he or she 
should so indicate.  

The examiner should set forth all 
examination findings, along with 
complete rationale for his or her 
opinions, in a printed (typewritten) 
report.

4.  If the veteran fails to report to 
the scheduled examination, the RO must 
obtain and associate with the claims 
file (a) copy(ies) of any notice(s) of 
the date and time of the examination 
sent to the veteran by the pertinent VA 
medical facility.  

5.  To help avoid any future remand, 
the RO must ensure that the requested 
actions have been accomplished (to the 
extent possible) in compliance with 
this REMAND.  If any action is not 
undertaken, or is undertaken in a 
deficient manner, appropriate 
corrective action should be undertaken.  
See Stegall v. West, 11 Vet. App. 268 
(1998).  

6.  After completing the requested 
action, and any additional notification 
and/or development deemed appropriate, 
the RO should readjudicate the claim 
for a TDIU rating in light of all the 
evidence of record.  The RO should 
consider all pertinent evidence and 
legal authority in readjudicating the 
claim.  If any benefit sought on appeal 
remains denied, the RO should furnish 
to the veteran and her representative 
an SSOC that includes citation to and 
discussion of any additional legal 
authority considered, as well as clear 
reasons and bases for all 
determinations, and afford them the 
appropriate time for response.  

Thereafter, if indicated, the case should be returned to the 
Board for the purpose of appellate disposition.  

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no 
further action until she is notified, but he may furnish 
additional evidence and/or argument during the appropriate 
time frame.  See Kutscherousky v. West, 12 Vet. App. 369 
(1999); Colon v. Brown, 9 Vet. App. 104, 108 (1996); Booth v. 
Brown, 8 Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. 
App. 129, 141 (1992).  

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans Benefits Act of 2003, Pub. L. No. 
108-183, § 707(a), (b), 117 Stat. 2651 (2003) (to be codified 
at 38 U.S.C. §§ 5109B, 7112).  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals






 Department of Veterans Affairs


